ORDER
The Office of Disciplinary Counsel asks this Court to place respondent on interim suspension pursuant to Rule 17 of the Rules for Lawyer Disciplinary Enforcement (RLDE) contained in Rule 413 of the South Carolina Appellate Court Rules (SCACR). Respondent has filed a return opposing interim suspension. In the event the Court places him on interim suspension, respondent requests the Court waive the requirement that he file the affidavit required by Rule 30, RLDE.
IT IS ORDERED that respondent’s license to practice law in this state is suspended until further order of this Court.
IT IS FURTHER ORDERED that respondent is hereby enjoined from taking any action regarding any trust, escrow, operating, and any other law office account(s) respondent may maintain at any bank or other financial institution, including, but not limited to, making any withdrawal or transfer, or writing any check or other instrument on the account(s).
The Court denies respondent’s request to waive the requirement that he file the affidavit required by Rule 30, RLDE. The Court shall, however, accept an affidavit from respondent *274which is filed no later than fifteen (15) days from the date of this order and contains the information required by Rule 30(i)(2) and (3), RLDE. Within fifteen (15) days of the date of this order, the Fifth Circuit Public Defender’s Office shall confirm in writing that: 1) respondent’s clients have been notified of respondent’s interim suspension and that the clients have been assigned new counsel; and 2) opposing counsel on respondent’s cases have been notified of respondent’s interim suspension and that new counsel has been assigned.
/s/Jean H. Toal, C.J.
FOR THE COURT